Citation Nr: 1433474	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-45 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to April 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claims of service connection for PTSD and depression were denied in a June 2008 rating decision.  Although his June 2009 notice of disagreement was limited only to service connection for PTSD, his claim will be addressed by the Board as one of service connection for a psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).   
      
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal. 

Service connection has been denied based on a finding that an acquired psychiatric disability is not shown.  VA treatment records show that the Veteran was assigned diagnoses of, and received treatment for, depression and anxiety (each an acquired psychiatric disability).   On December 2011 VA PTSD examination, the examiner determined that the Veteran does not meet the criteria for a diagnosis of PTSD and instead diagnosed personality disorder, not otherwise specified, with antisocial and schizotypal features. The examiner noted the various other diagnoses were previously given "due to lack of objective evidence and reliance on the veteran's report and misunderstanding of his symptoms," and concluded that psychological testing suggested the diagnosis of personality disorder.
While the December 2011 VA examiner discounts the validity of the other diagnoses, she provides no specific discussion regarding the psychiatric disabilities for which the Veteran is receiving VA treatment (depression and anxiety).  Consequently, the examination report does not adequately address the medical questions that need to be resolved for a proper determination on the matter at hand.

Additionally, a review of the record found that the historical record of the Veteran's psychiatric disability may be incomplete.  On December 2011 VA PTSD examination, he reported an eight day stay in jail for contempt of court and that he had been jailed 14 to 21 times in his life.  Such arrests and periods of incarceration may have had associated psychiatric evaluations, the reports of which, if available, would shed further light on the nature and etiology of his disability picture.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of all psychiatric evaluations and treatment the Veteran has received.  He should be asked whether he ever received a psychiatric evaluation in connection with his multiple arrests/incarcerations and, if so, to provide identifying information and releases for VA to secure records of the evaluations.  The AOJ should specifically secure records of all VA evaluations or treatment.

2.  The AOJ should thereafter arrange for the Veteran to be examined by a psychiatrist or psychologist (one who has not previously evaluated him) to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Identify (by diagnosis) each psychiatric disability found, distinguishing which, if any, is a personality disorder and which, if any, is an acquired psychiatric disability.  Specifically, does the Veteran have a diagnosis of PTSD? If not, identify the criteria for such diagnosis that are not met.

(b)  If the Veteran is determined to not have any acquired psychiatric disability, the examiner should reconcile such finding with the fact that the Veteran is receiving VA treatment for depression and anxiety.

(c)  If PTSD is diagnosed, the examiner should indicate whether such is related to the identified stressor event in service (a car accident that ultimately resulted in the death of an unborn child and serious injuries to the Veteran) or to another stressor event (if so, identify the stressor).  

(d) Regarding any other acquired psychiatric disability diagnosed, indicate whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service/any event therein.  

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

